DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 5 line 25, “faster 130” should be revised to recite -fastener 130-. Page 5 line 26, “Faster 126” revised to -Fastener 125-.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third and fourth legging of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "first and second leggings" in line 5.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, applicant should revise “first and second leggings” to recite -a first legging and a second legging-.
Claim 11 recites the limitation "first and second leggings" in line 5.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, applicant should revise “first and second leggings” to recite -a first legging and a second legging-.
Claims 2-10 are similarly rejected due to their dependency of claim 1. Claims 12-17 are similarly rejected due to their dependency of claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4,6,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9204621 B1) in view of MakeIt&LoveIt (NPL provided by applicant in IDS 07/27/2021).
Regarding claim 1: Miller teaches an article of clothing (10) comprising: a body portion (20) having a top side (top of 20), a bottom side, (bottom of 20) a neck opening (30) a tail opening (34), a first legging opening (22) and a second legging opening (22), said first legging opening and said second legging opening provided on said bottom side of said body portion (Fig. 8);  first and second leggings (56) extending from an external side of the body portion at said first legging opening and said second legging opening, respectively (Fig. 8), said first and second leggings for covering a substantial portion of front legs of the animal (Col 5 lines 1-4, “In a further example embodiment shown in FIG. 8, a second pair of sleeves 56 is attached to the hemline 24 of the coat 20, one sleeve 56 on each side of the concave scallop 26, operative for covering the pet hind legs.”).
Miller fails to teach a first body fastener and a second body fastener, the first and second body fasteners attached to the external side of the body portion adjacent said first and second leggings, respectively; a first strap, the first strap operatively attached at a first end to an interior side of the body portion, the first strap having a first strap fastener located at substantially a second end of the first strap; a second strap, the second strap operatively attached at a first end to the interior side of the body portion, the second strap having a second strap fastener located at substantially a second end of the second strap; wherein the first legging is configured to be rolled up and secured by the first strap by securing the first strap fastener to the first body fastener with said first legging retracted against said body portion leaving said first legging opening exposed; and wherein the second legging is configured to be rolled up and secured by the second strap by securing the second strap fastener to the second body fastener with said second legging retracted against said body portion leaving said second legging opening exposed.
However, MakeIt&LoveIt teaches a first body fastener and a second body fastener, the first and second body fasteners attached to the external side of the body portion adjacent said first and second leggings, respectively (sleeves of NPL are analogous to leggings of applicant) (See illustration on page 4); a first strap, the first strap operatively attached at a first end to an interior side of the body portion (page 13), the first strap having a first strap fastener located at substantially a second end of the first strap (first illustration, page 17); a second strap, the second strap operatively attached at a first end to the interior side of the body portion (page 13), the second strap having a second strap fastener located at substantially a second end of the second strap (first illustration, page 17); wherein the first legging is configured to be rolled up and secured by the first strap by securing the first strap fastener to the first body fastener with said first legging retracted against said body portion leaving said first legging opening exposed (illustration of page 4); and wherein the second legging is configured to be rolled up and secured by the second strap by securing the second strap fastener to the second body fastener with said second legging retracted against said body portion leaving said second legging opening exposed (Illustration of page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clothing as disclosed by Miller with the fasteners as taught by MakeIt&LoveIt so as to allow for the clothing to be adjusted depending on environmental conditions, therefore achieving the predictable result of a more comfortable garment.  
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Miller further teaches a third legging and a fourth legging (second pair of sleeves 56 near 24, Fig. 8), the third and fourth leggings extending from said bottom side of the body portion near said tail portion (near 24) (Fig. 8).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
The modified miller fails to teach wherein the first body fastener and the second body fastener and the first strap fastener and the second strap fastener comprise portions of a clasp.
However, MakeIt&LoveIt further teaches wherein the first body fastener and the second body fastener and the first strap fastener and the second strap fastener comprise portions of a clasp (Best shown in first illustration of page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners as disclosed by modified Miller with the clasp as taught by MakeIt&LoveIt so as to allow for the garment to be quickly secured when rolling up the clothing, therefore achieving the predictable result of a more comfortable clothing.
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Miller further teaches wherein the article of clothing (10) is shaped for a dog (abstract).
Regarding claim 7: the modified reference teaches the limitations of claim 4 as shown above.
The modified Miller fails to teach wherein said clasp is a snap clasp.
However, MakeIt&LoveIt further teaches wherein said clasp is a snap clasp (Best shown in first illustration of page 17).
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Miller further teaches wherein said body portion (20) comprises insulation (Col 4 lines 8-13, “an interior side of the coat 20 has the inner lining layer 14 that provides a soft surface next to the pet's skin to protect against rubbing and irritation. In a further example embodiment, the lining layer 14 comprises a thermal insulating fabric appropriate for cold weather, such as fleece as a non-limiting example.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and MakeIt&LoveIt as applied to claim 1 above, and further in view of Gramicci (NPL provided by applicant in IDS 07/27/2021).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
The modified Miller fails to teach a third body fastener and a fourth body fastener attached to the external side of the body portion adjacent said first and second leggings, respectively; a third strap and a fourth strap, the third strap and the fourth strap operatively attached at a first end to the interior side of the body portion, the third strap and the fourth strap having a third strap fastener and a fourth strap fastener located at substantially a second end of the third strap and the fourth strap, respectively; and wherein the first legging and the second legging are is further configured to be secured by the third strap and the fourth strap by securing the third strap fastener to the third body fastener and by securing the fourth strap fastener to the fourth body fastener.
However, Gramicci teaches a third body fastener and a fourth body fastener attached to the external side of the body portion adjacent said first and second leggings, respectively; a third strap and a fourth strap, the third strap and the fourth strap operatively attached at a first end to the interior side of the body portion, the third strap and the fourth strap having a third strap fastener and a fourth strap fastener located at substantially a second end of the third strap and the fourth strap, respectively; and wherein the first legging and the second legging are is further configured to be secured by the third strap and the fourth strap by securing the third strap fastener to the third body fastener and by securing the fourth strap fastener to the fourth body fastener (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners as disclosed by modified Miller with the secondary fasteners as taught by Gramicci so as to provide a snug securement of the cloth against the body of the animal, and in the likelihood that the primary fasteners fail the secondary fasteners will allow for the leggings to still be rolled up as intended, therefore achieving the predictable result of a more comfortable apparatus.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and MakeIt&LoveIt as applied to claim 1 above, and further in view of DixieDIY (NPL provided by applicant in IDS 07/27/2021).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
The modified Miller fails to teach wherein the first body fastener and the second body fastener comprise a button and the first strap fastener and the second strap fastener comprise a buttonhole.
However, DixieDIY teaches wherein the first body fastener and the second body fastener comprise a button (Second illustration, page 5) and the first strap fastener and the second strap fastener comprise a buttonhole (Second illustration, page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners as disclosed by modified Miller with the button and buttonhole as taught by DixieDIY so as to provide a mode of securement while also being aesthetically pleasing to the user/owner, therefore achieving the predictable result of a more desired apparatus. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and MakeIt&LoveIt as applied to claim 7 above, and further in view of Peyser (US 4475252 A).
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
The modified Miller fails to teach wherein a male side of the snap clasp is attached to the body portion.
However, Peyser teaches wherein a male side (48” & 50”) of the snap clasp is attached to the body portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the snap clasp as disclosed by modified Miller with the male side of snap clasp on the body portion as taught by Peyser so as to allow for quicker securement of the clasps, therefore achieving the predictable result of a more efficient system. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and MakeIt&LoveIt as applied to claim 1 above, and further in view of Schnieder (US 20160044895 A1).
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Modified Miller teaches wherein said tail opening (Miller 34) comprises piping (Miller 24).
Modified Miller fails to teach a draw cord in said piping and a fastener for tightening the draw cord in the piping to tighten the tail opening on the animal.
However, Schnieder teaches a draw cord (102) in said piping (128, 314) it and a fastener (302) for tightening the draw cord in the piping to tighten the tail opening on the animal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tail opening as disclosed by modified Miller with the drawcord system as taught by Schnieder so as to provide a snug but comfortable fit for the animal’s tail through the tail opening, therefore making a more comfortable apparatus. 
Claims 11-13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9204621 B1) in view of Gramicci (NPL provided by applicant in IDS 07/27/2021).
Regarding claim 11: Miller teaches an article of clothing (10) comprising: a body portion (20) having a top side (top of 20), a bottom side (bottom of 20), a neck opening (30), a tail opening (34), a first legging opening (22) and a second legging (22) opening, said first legging opening and said second legging opening provided on said bottom side of said body portion (Fig. 8); first and second leggings (56) extending from an external side of the body portion at said first legging opening and said second legging opening, respectively, said first and second leggings for covering a substantial portion of front legs of the animal (Col 5 lines 1-4, “In a further example embodiment shown in FIG. 8, a second pair of sleeves 56 is attached to the hemline 24 of the coat 20, one sleeve 56 on each side of the concave scallop 26, operative for covering the pet hind legs.”).
Miller fails to teach a first pair of body fasteners and a second pair body fasteners, the first and second pairs of body fasteners attached to the external side of the body portion adjacent said first and second leggings, respectively; a first pair of straps, the first pair of straps operatively attached at a first end to an interior side of the body portion, the first pair of straps having first strap fasteners located at substantially a second end of the first pair of straps; a second pair of straps, the second pair of straps operatively attached at a first end to the interior side of the body portion, the second pair of straps having second strap fasteners located at substantially a second end of the second pair of straps; wherein the first legging is configured to be rolled up and secured by the first strap by securing the first strap fastener to the first body fastener with said first legging retracted against said body portion leaving said first legging opening exposed; and wherein the second legging is configured to be rolled up and secured by the second strap by securing the second strap fastener to the second body fastener   with said second legging retracted against said body portion leaving said second legging opening exposed.
However, Gramicci teaches a first pair of body fasteners and a second pair body fasteners, the first and second pairs of body fasteners attached to the external side of the body portion adjacent said first and second leggings, respectively; a first pair of straps, the first pair of straps operatively attached at a first end to an interior side of the body portion, the first pair of straps having first strap fasteners located at substantially a second end of the first pair of straps; a second pair of straps, the second pair of straps operatively attached at a first end to the interior side of the body portion, the second pair of straps having second strap fasteners located at substantially a second end of the second pair of straps; wherein the first legging is configured to be rolled up and secured by the first strap by securing the first strap fastener to the first body fastener with said first legging retracted against said body portion leaving said first legging opening exposed; and wherein the second legging is configured to be rolled up and secured by the second strap by securing the second strap fastener to the second body fastener with said second legging retracted against said body portion leaving said second legging opening exposed (Illustration of Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clothing as disclosed by Miller with the fasteners as taught by Gramicci so as to allow for the clothing to be adjusted depending on environmental conditions, therefore achieving the predictable result of a more comfortable garment.  
Regarding claim 12: the modified reference teaches the limitations of claim 11 as shown above.
The modified Miller fails to teach wherein said first and second pairs of straps and said first and second pairs of strap fasteners are arranged to support said first and second leggings against said body portion on opposed sides.
However, Gramicci further teaches wherein said first and second pairs of straps and said first and second pairs of strap fasteners are arranged to support said first and second leggings against said body portion on opposed sides (Illustration of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the straps and fasteners as disclosed by modified Miller with the opposing arrangements as taught by Gramicci so as to provide equal distribution amongst the fasteners and decrease the likelihood that either of the fasteners will become detached, therefore achieving the predictable result of a more effective apparatus. 
Regarding claim 13: the modified reference teaches the limitations of claim 11 as shown above.
Miller further teaches wherein the article of clothing (10) is shaped for a dog (abstract).
Regarding claim 16: the modified reference teaches the limitations of claim 11 as shown above.
Miller further teaches wherein said body portion (20) comprises insulation (Col 4 lines 8-13, “an interior side of the coat 20 has the inner lining layer 14 that provides a soft surface next to the pet's skin to protect against rubbing and irritation. In a further example embodiment, the lining layer 14 comprises a thermal insulating fabric appropriate for cold weather, such as fleece as a non-limiting example.”).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Gramicci as applied to claim 11 above, and further in view of Peyser (US 4475252 A).
Regarding claim 14: the modified reference teaches the limitations of claim 11 as shown above.
Gramicci further teaches said first and second pairs of body fasteners and said first and second pair of strap fasteners (Illustration of Fig. 1).
The modified Miller fails to teach snap clasps.
However, Peyser teaches snap clasps (48’,48” & 50’,50”, Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners as disclosed by modified Miller with the snap clasps as taught by Peyser so as to allow for quicker securement when rolling up the leggings, therefore achieving the predictable result of a more efficient apparatus.
Regarding claim 15: the modified reference teaches the limitations of claim 14 as shown above.
Peyser further teaches wherein a male side of the snap clasps (48” & 50”) are attached to the body portion Fig. 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Gramicci as applied to claim 11 above, and further in view of Schnieder (US 20160044895 A1).
Regarding claim 17: the modified reference teaches the limitations of claim 12 as shown above.
Modified Miller teaches wherein said tail opening (Miller 34) comprises piping (Miller 24).
Modified Miller fails to teach a draw cord in said piping and a fastener for tightening the draw cord in the piping to tighten the tail opening on the animal.
However, Schnieder teaches a draw cord (102) in said piping (128, 314) and a fastener (302) for tightening the draw cord in the piping to tighten the tail opening on the animal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the snap clasp as disclosed by modified Miller with the male side of snap clasp on the body portion as taught by Peyser so as to allow for quicker securement of the clasps, therefore achieving the predictable result of a more efficient system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cain (US 20130160721 A1), Rumps (US 20140053790 A1), and Bishop (US 8863699 B2) are prior art which teach clothing for animals with four leggings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619